United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2115
                     ___________________________

                             Stephen Lynn Jester

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

         Andrew Saul, Commissioner, Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                               ____________

                         Submitted: January 31, 2019
                          Filed: February 11, 2020
                               [Unpublished]
                               ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Stephen Lynn Jester appeals the district court’s1 order upholding the denial of
disability insurance benefits (DIB) and supplemental security income (SSI). Upon
de novo review, we find that substantial evidence supports the determination that
Jester is not entitled to DIB or SSI. See Boyd v. Colvin, 831 F.3d 1015, 1017-20 (8th
Cir. 2016) (Commissioner’s decision will be affirmed if it is supported by substantial
evidence on record as whole). We note that Jester linked his inability to work to
frequent and lengthy flare-ups of gout, but there was no objective medical evidence
that such flare-ups were frequent or lengthy, and Jester reported that his flare-ups
were controlled by medication.2 The judgment is affirmed.
                          ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
      2
       Jester claimed disabling mental and physical impairments, but on appeal, he
focuses solely on his physical impairments. See Hacker v. Barnhart, 459 F.3d 934,
937 n.2 (8th Cir. 2006) (abandonment of issue).

                                         -2-